J-S11012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

TERRYL JORDAN HANKERSON

                        Appellant                  No. 1069 MDA 2014


         Appeal from the Judgment of Sentence November 1, 2012
             In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-0000969-2012
                                         CP-22-0002209-2011


BEFORE: PANELLA, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                           FILED APRIL 24, 2015

     Terryl Jordan Hankerson (“Appellant”) appeals nunc pro tunc from the

judgment of sentence entered on November 1, 2012, by the Dauphin County

Court of Common Pleas after a jury found him guilty of robbery and

conspiracy. He now challenges the sufficiency and weight of the evidence,

and the discretionary aspects of his sentence.   After thorough review, we

affirm the convictions, but vacate the judgment of sentence and remand for

re-sentencing.

     The relevant facts and procedural history of this case, as set forth in

the trial court’s Pa.R.A.P. 1925(a) opinion, are as follows.   On October 9,

2011, at approximately 5:30 a.m., Michael J. Swartz, a taxi driver, was at

the Exxon station at Sixth and Maclay Streets in Harrisburg when Appellant

walked over from a dark-colored vehicle and asked Swartz for change for a
J-S11012-15



one-hundred dollar bill. Swartz refused. Appellant pulled out a gun. Swartz

ran away and Appellant gave chase. An unidentified man (“co-conspirator”)

followed Swartz in the dark vehicle and cut him off.                Swartz fell to the

ground just as Appellant and the vehicle caught up with him. Both men then

attacked and beat Swartz before Appellant told his co-conspirator to go

through Swartz’s pockets. When Swartz struggled and fought back,

Appellant said, “F**k it. I am just going to shoot him.” Trial Court Opinion,

at 3, citing Notes of Testimony Trial (N.T.). Just as Appellant pointed the

gun at his face and moved to pull the trigger, Swartz reached for the gun

and    his    finger   jammed     the   hammer.       The      co-conspirator   grabbed

approximately $500 out of Swartz’s pocket, and he and Appellant jumped

into the dark vehicle and drove away.

       Two eyewitnesses had called 911, and Swartz was able to give the

dispatcher the license plate number of the vehicle. He described Appellant

as    being    an   African-American     man,    thirty   to   thirty-nine   years   old,

approximately six feet tall, weighing approximately 180 pounds, and having

a scar or birthmark on the left side of his face.1 Police officers identified the

owner of the vehicle as Sheila Lewis, who told detectives that she had given




____________________________________________


1
   Appellant was twenty-eight years old and weighed approximately 150
pounds at the time of the incident. He is 5’9” tall, and has a tattoo on the
right side of his face.



                                           -2-
J-S11012-15



her car keys to one Shawn McCoy, who was accompanied by another man,

on October 9. She described both men to detectives.

      Two weeks later on October 25, 2011, Swartz spotted a photograph of

Appellant in the Patriot News.    He found two police officers nearby, and

identified the photo to them as the person who had robbed him at gunpoint.

Appellant was charged with robbery and conspiracy in connection with

Swartz’s robbery.

      A jury trial was held at which Swartz testified regarding the incident,

and stated that he was “100% sure” that Appellant had committed the

robbery. Trial Court Opinion, at 4, quoting N.T. He also testified that at the

time of the incident, the gas station had been well lit; he and Appellant had

been face-to face for much of the struggle; and that he had feared for his

life throughout the encounter.     Swartz also stated that he immediately

recognized Appellant when he saw his photograph in the newspaper. The

jury watched a video shot by the gas station’s security camera in which

Appellant is seen showing his gun to Swartz, and Swartz running away with

Appellant in pursuit.

      The jury found Appellant guilty of robbery and conspiracy.      He was

subsequently sentenced to a term of ten to twenty years’ incarceration for

the robbery conviction, and a concurrent term of five to ten years’




                                    -3-
J-S11012-15



incarceration for the conspiracy conviction.2       After the denial of post-

sentence motions, Appellant appealed to this Court.              The appeal was

quashed, but after a PCRA proceeding, Appellant’s direct appellate rights

were reinstated nunc pro tunc.

       Appellant raises the following three issues for review:

       a. Whether the trial court erred in accepting the jury’s verdict where
          the Commonwealth failed to establish sufficient evidence as a
          matter of law to prove the Appellant guilty beyond a reasonable
          doubt of the offenses charged?

       b. Whether the trial court erred in denying Appellant’s post-sentence
          motion requesting relief based on the jury’s verdict being against
          the weight of the evidence?

       c. Whether the trial court erred in the sentence imposed and the
          Appellant can show that a substantial question as to whether the
          sentence imposed was appropriate under the sentencing code?

       Our standard of review applicable to sufficiency challenges is well-

settled.

       The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying the above test, we
       may not weigh the evidence and substitute our judgment for the
       fact-finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant's guilt
____________________________________________


2
  Appellant was also sentenced to a consecutive term of two to four years’
incarceration on docket number CP-22-0002209-2011, pertaining to two
firearm offenses that dated back to several months before he and his co-
conspirator committed the robbery at issue here.



                                           -4-
J-S11012-15


      may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The
      Commonwealth may sustain its burden of proving every element
      of the crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all evidence actually
      received must be considered. Finally, the finder of fact, while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Valentine, 101 A.3d 801, 805 (Pa. Super. 2014)

(citation omitted).

      A person is guilty of robbery if, in the course of committing a theft, he

or she inflicts serious bodily injury upon another; or threatens another with,

or intentionally puts him or her in fear of, immediate serious bodily injury.

See 18 Pa.C.S.A. § 3701(a)(1)(i-v) and (2). Evidence is sufficient to convict

a defendant of robbery under this section if it shows “aggressive actions that

threatened the victim's safety,” and the defendant “reasonably placed a

victim in fear of immediate serious bodily injury.” Commonwealth v.

Jannett, 58 A.3d 818, 821-22 (Pa. Super. 2012) (citation omitted).

      Our review of the record here indicates that the evidence was

sufficient to prove beyond a reasonable doubt that Appellant committed the

charged robbery offense.    In addition to Swartz’s testimony noted above,

evidence showed that Appellant and his cohort removed cash from Swartz’s

pocket and fought with him during the commission of the theft. There is no

doubt that Appellant put Swartz in fear of immediate bodily injury when he


                                     -5-
J-S11012-15


held a gun to his face and said he was going to kill him. The record contains

sufficient evidence to support the jury’s robbery conviction.

      The material elements of conspiracy are: “(1) an intent to commit or

aid in an unlawful act, (2) an agreement with a co-conspirator and (3) an

overt act in furtherance of the conspiracy.” Commonwealth v. Spotz, 756
A.2d 1139, 1162 (Pa. 2000) (citation omitted); 18 Pa.C.S.A. § 903(a). An

“overt act” means an act done in furtherance of the object of the conspiracy.

See 18 Pa.C.S. § 903(e); Commonwealth v. Weimer, 977 A.2d 1103,

1106 (Pa. 2009).

      In the instant case, our review indicates that the evidence was more

than sufficient to support Appellant’s conspiracy conviction. As noted above,

Appellant’s co-conspirator drove the dark vehicle to catch up to Swartz as he

ran from the gas station.    When he did catch up, both he and Appellant

fought with Swartz. When Appellant told his co-conspirator to reach into

Swartz’s pockets, the man complied and took Swartz’s cash. Appellant and

his co-conspirator then immediately drove away in the dark vehicle.         As

succinctly stated by the trial court, Appellant’s “words and actions revealed a

clear intent to commit the crime of robbery [and] an agreement with his

cohort to do so, along with the actual act of committing” the crime. Trial

Court Opinion, at 6.

      Appellant next asserts that his convictions for robbery and conspiracy

were against the weight of the evidence. After citing boilerplate case law,


                                     -6-
J-S11012-15


Appellant states, without development or citation to relevant case law, that:

(1) the Commonwealth did not do enough investigation before charging him;

(2) the police should have presented Swartz with a photo array or a lineup

before charging Appellant; (3) the identification Swartz provided at the time

of the incident should have been given more weight because he had been

able to memorize the license plate of the vehicle involved in the incident; (4)

the Commonwealth should have called more witnesses because “they would

have identified a perpetrator who fit Swartz’s initial description (older and

taller than the appellant),” and “the jury never would have convicted the

appellant;” and (5) the case should not have rested entirely on a

“traumatized inconsistent witness.” Appellant’s Brief at 13-14.

      Our standard of review applicable to a challenge to the weight of the

evidence, is as follows.

      [A] verdict is against the weight of the evidence only when the
      jury’s verdict is so contrary to the evidence as to shock one’s
      sense of justice. It is well established that a weight of the
      evidence claim is addressed to the discretion of the trial court. …
      The role of the trial court is to determine that notwithstanding all
      the evidence, certain facts are so clearly of greater weight that
      to ignore them, or to give them equal weight with all the facts, is
      to deny justice. A motion for a new trial on the grounds that the
      verdict is contrary to the weight of the evidence concedes that
      there is sufficient evidence to sustain the verdict; thus the trial
      court is under no obligation to view the evidence in the light
      most favorable to the verdict winner.

      Significantly, in a challenge to the weight of the evidence, the
      function of an appellate court … is to review the trial court's
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight
      of the evidence. In determining whether this standard has been


                                     -7-
J-S11012-15


      met, appellate review is limited to whether the trial judge’s
      discretion was properly exercised, and relief will only be granted
      where the facts and inferences of record disclose a palpable
      abuse of discretion. It is for this reason that the trial court's
      denial of a motion for a new trial based on a weight of the
      evidence claim is the least assailable of its rulings.

Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009) (internal

citations and quotation marks omitted).

      In the instant case, the trial court observed:

      [I]t is difficult to imagine a more convincing identification of
      [Appellant] as the perpetrator of these crimes, or a more
      concrete set of circumstances in support of the convictions. As
      referenced above, Mr. Swartz was “100% sure” that [Appellant]
      was the person who robbed him, and he had more than ample
      opportunity to observe him during the course of the offenses.
      The     weight     given    to   the   evidence    presented      to
      weaken/contradict       Mr.    Swartz’s    testimony     regarding
      [Appellant’s] appearance – such as the fact that the mark on his
      face was actually a tattoo – is solely within the domain of the
      fact finder. The jury, as fact-finder, was free to believe all, part
      or none of the evidence presented, and chose to believe the
      testimony of Mr Swartz in both his positive identification of
      [Appellant], as well as the circumstances surrounding the crimes
      of robbery and criminal conspiracy to commit robbery.

Trial Court Opinion, at 7.

      Notwithstanding Appellant’s litany of what should have happened in

the investigation of this case, we conclude that the facts that were presented

at trial and the inferences drawn therefrom support the trial court’s

determination that the jury’s verdict was not against the weight of the

evidence. Accordingly, the trial court did not abuse its discretion in denying

Appellant’s motion for a new trial based on his weight challenge.




                                     -8-
J-S11012-15


       Appellant’s final challenge is to the discretionary aspects of his

sentence.     Appellant was sentenced to a term of ten to twenty years’

incarceration for his robbery conviction, and a concurrent term of five to ten

years on his conspiracy conviction.            The robbery sentence exceeded the

sentencing guidelines by three and one-half years. Appellant avers that the

sentencing court imposed a sentence exceeding the aggravated range

“without acknowledging the guidelines and without stating adequate reasons

for the departure at the time of sentencing.” Appellant’s Brief at 15.3

       Our standard of review is as follows.

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment.
       Rather, the appellant must establish, by reference to the record,
       that the sentencing court ignored or misapplied the law,
       exercised its judgment for reasons of partiality, prejudice, bias
       or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Hoch, 936 A.2d 515, 517–18 (Pa.Super.2007).

       An appeal based on the discretionary aspects of a sentence is not

automatic. Rather, “an appeal is permitted only after this Court determines

that there is a substantial question that the sentence was not appropriate

under the sentencing code.”          Commonwealth v. Dodge, 77 A.3d 1263,

____________________________________________


3
  Appellant also notes that the sentence is excessive in light of (1) his age at
the time of sentencing (20 years old); (2) his having had only one prior
criminal adjudication; (3) his difficult childhood; and (4) the death of his
father.



                                           -9-
J-S11012-15


1274 (Pa. Super. 2013), appeal denied, 91 A.3d 161 (Pa. 2014) (citation

omitted).

     Pa.R.A.P. 2119(f) provides:

     (f) Discretionary Aspects of Sentence. An appellant who
     challenges the discretionary aspects of a sentence in a criminal
     matter shall set forth in his brief a concise statement of the
     reasons relied upon for allowance of appeal with respect to the
     discretionary aspects of a sentence. The statement shall
     immediately precede the argument on the merits with respect to
     the discretionary aspects of sentence.

See also Commonwealth v. Goggins, 748 A.2d 721, 727 (Pa. Super.

2000) (clarifying what is required under Rule 2119(f)).

     In alleging that the trial court imposed the sentence outside the

guidelines without providing an adequate explanation on the record,

Appellant    has   raised   a   substantial    question   for    our   review.   See

Commonwealth v. Antidormi, 84 A.3d 736, 759 (Pa. Super. 2014),

appeal denied, 95 A.3d 275 (Pa. 2014).

     In every case where a court imposes a sentence outside of the

sentencing    guidelines,   the   court   must     provide      in   open   court   a

contemporaneous statement of reasons in support of its sentence. See 42

Pa.C.S.A. § 9721; Commonwealth v. Bowen, 55 A.3d 1254, 1263-64 (Pa.

Super. 2012).      The failure to comply shall result in a remand for re-

sentencing. See Pa.C.S. § 9721(b).

     We clarified what is required of the sentencing court under § 9721(b)

in Commonwealth v. Scassera, 965 A.2d 247 (Pa. Super. 2009):



                                      - 10 -
J-S11012-15


      The sentencing court must consider the sentencing guidelines,
      and the consideration must be more than mere fluff. While the
      guidelines are advisory and nonbinding, a sentencing court must
      ascertain the correct guideline ranges before deciding that a
      departure is in order. A sentencing judge must demonstrate an
      awareness of the guideline sentencing ranges so that the
      appellate court can analyze whether the reasons for a departure
      from the guideline ranges are adequate.

Id. at 250 (internal citations and quotation marks omitted) (emphasis in

original).

      At the sentencing hearing in the instant case, the trial court cursorily

noted that he had read the pre-sentence report before stating:

      I’ve been here pretty near 20 years, and there’s been robberies
      that have come and gone, there’s been aggravated assaults that
      have come and gone, but I can’t envision a more frightening
      evening than this cab driver had. All he wanted to do was pump
      gas, and he got chased down while others just stood around and
      looked, stood around and watched, and this chase didn’t just end
      with just running down the street a block or two. When he was
      run down and as he was laying there, a gun was placed at him,
      and if he hadn’t have reached up, if he hadn’t have reached up,
      if he had have tried to just shield himself in any way, this would
      have been a second degree murder case. I can’t think of
      anything more callous or more frightening.           I think the
      guidelines as they apply to this robbery don’t apply for the facts
      of this case. … The scene that occurred that night is worse than
      any wild west scenario that I’ve ever heard. We can’t tolerate it.

N.T. Sentencing, 11/1/12, at 5-6.

      The judge then imposed the “maximum sentence permitted at law.”

Id. at 6.

      By concluding that the guidelines do not apply without providing a

more detailed review of the guidelines, the sentencing court did not meet

the requirements of our sentencing code. The court stated that it was

                                     - 11 -
J-S11012-15


imposing the statutory maximum sentence, but failed to undertake on the

record “the elemental exercise of properly calculating and considering the

Appellant’s prior record score” and suggested guideline ranges. Scassera,

supra at 250. The failure to consider the guideline ranges on the record is

an abuse of discretion and a violation of § 9721(b).

       Accordingly,      we   affirm    Appellant’s      convictions,   but   Appellant's

judgment of sentence must be vacated and the matter remanded for re-

sentencing. Re-sentencing must be conducted on the record in accordance

with the sentencing code and settled precedent, including a proper

calculation of the prior record score, consideration of mitigating and

aggravating circumstances, and thoughtful consideration of the sentencing

guidelines.4

       We note that we are vacating the judgment of sentence in its entirety

as   our   disposition    may    have     upset    the    sentencing    scheme.     See

Commonwealth v. Phillips, 946 A.2d 103, 115 (Pa. Super. 2008) (“If a

correction by this Court may upset the sentencing scheme envisioned by the

trial court, the better practice is to remand.”).

____________________________________________


4
  We note that the trial court’s Pa.R.A.P. 1925(a) opinion contains a detailed
recitation of the applicable sentencing guidelines. A trial court cannot
correct a sentencing omission by providing reasoning in its Rule 1925(a)
opinion. This does not meet the statutory requirement of an in-court
acknowledgement and consideration of the sentencing guidelines. See 42
Pa.C.S.A. § 9721(b); Commonwealth v. Warren, 84 A.3d 1092, 1098 (Pa.
Super. 2014).



                                          - 12 -
J-S11012-15


      Convictions affirmed. Judgment of sentence vacated. Case remanded

for re-sentencing. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2015




                                    - 13 -